DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 2/10/2022.  
Claims 1, 2, 5-7, 9, 10 and 19-30 are pending.
Claims 1, 2, 5-7, 9, 10 and 19-30 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Murphy (Reg. 63,423) on 3/8/2022 and 3/10/2022.

6.	The application has been amended as follows:

Claims listed have been amended as follows:



determining an operating mode of the Guest Operating System after obtaining network data having the Guest Operating System as a destination address, wherein the operating mode is a suspended mode or an active mode;
generating a wake-up request when the operating mode of the Guest Operating System is the suspended mode; and
enabling the Guest Operating System to enter into the active mode according to the wake-up request so as to respond to the network data;[[,]]
wherein an emulator program runs on the Host Operating System, and the at least one Guest Operating System runs on the emulator program, wherein the emulator program comprises a backend program for a virtual network device; and a backend program for a virtual power management device;
wherein, the step of enabling the Guest Operating System to enter into the active mode according to the wake-up request so as to respond to the network data comprises:
receiving, by the backend program for the virtual power management device, the wake-up request,[[;]]
generating, by the backend program for the virtual power management device, an interruption signal according to the wake-up request,[[;]] and
enabling the Guest Operating System to enter into the active mode according to the interruption signal so as to respond to the network data;
wherein the backend program for the virtual network device sets a mode for itself so that the backend program for the virtual network device enters into a suspended state, and upon receiving data packets sent to the Guest Operating System, the backend program for the virtual network device sends the Guest Operating System a waking-up request to the backend program for the virtual power management device.

19. (Currently Amended) An electronic apparatus, comprising:
one or more processors; and
a storage device configured to store one or more programs;
wherein, when the one or more programs are executed by the one or more processors, the one or more processors implement a Guest Operating System wake-up method applicable to an intelligent terminal, wherein, the intelligent terminal comprises a Host Operating System and at least one Guest Operating System, the method comprising steps of:
determining an operating mode of the Guest Operating System after obtaining network data having the Guest Operating System as a destination address, wherein the operating mode is a suspended mode or an active mode;
generating a wake-up request when the operating mode of the Guest Operating System is the suspended mode; and
enabling the Guest Operating System to enter into the active mode according to the wake-up request so as to respond to the network data;[[,]]

wherein, the step of enabling the Guest Operating System to enter into the active mode according to the wake-up request so as to respond to the network data comprises:
receiving, by the backend program for the virtual power management device, the wake-up request,[[;]]
generating, by the backend program for the virtual power management device, an interruption signal according to the wake-up request,[[;]] and
enabling the Guest Operating System to enter into the active mode according to the interruption signal so as to respond to the network data;
wherein the backend program for the virtual network device sets a mode for itself so that the backend program for the virtual network device enters into a suspended state, and upon receiving data packets sent to the Guest Operating System, the backend program for the virtual network device sends the Guest Operating System a waking-up request to the backend program for the virtual power management device.

20. (Currently Amended) A non-transitory computer readable medium having a computer program stored thereon, when being executed by a processor, the program implementing a Guest Operating System wake-up method applicable to an intelligent terminal, wherein, 
determining an operating mode of the Guest Operating System after obtaining network data having the Guest Operating System as its destination address, wherein the operating mode is a suspended mode or an active mode;
generating a wake-up request when the operating mode of the Guest Operating System is the suspended mode; and
enabling the Guest Operating System to enter into the active mode according to the wake-up request so as to respond to the network data;[[,]]
wherein an emulator program runs on the Host Operating System, and the at least one Guest Operating System runs on the emulator program, wherein the emulator program comprises a backend program for a virtual network device; and a backend program for a virtual power management device;
wherein, the step of enabling the Guest Operating System to enter into the active mode according to the wake-up request so as to respond to the network data comprises:
receiving, by the backend program for the virtual power management device, the wake-up request,[[;]]
generating, by the backend program for the virtual power management device, an interruption signal according to the wake-up request,[[;]] and
enabling the Guest Operating System to enter into the active mode according to the interruption signal so as to respond to the network data;
wherein the backend program for the virtual network device sets a mode for itself so that the backend program for the virtual network device enters into a suspended state, and upon receiving data packets sent to the Guest Operating System, the backend program for the virtual network device sends the Guest Operating System a waking-up request to the backend program for the virtual power management device.


Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2, 5-7, 9, 10 and 21-30 depending on claims 1, 19 and 20, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196